Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Justin Lee on 6/16/2021.

The application has been amended as follows: 
Claim 1: A display device comprising: a storage cabinet including a storage portion with an open front face defined therein; a moving plate disposed in front of the storage portion in a slidably movable manner in a horizontal direction, wherein the moving plate includes a first opening defined therein; a display module mounted on a front face of the moving plate to selectively cover a front face of the storage portion based on a position of the moving plate; and a mount bracket having a first end fixed to a rear face of the display module, and a second and a fixing member penetrating the mount bracket to be fixed to the display module, wherein the display module includes at least one hole defined in the rear face thereof for accommodating one end of the fixing member therein, and wherein the mount bracket includes: a head having a first diameter at the second end of the mount bracket, wherein the first diameter is smaller than a horizontal width of an upper portion of the first opening, and greater than a horizontal width of a lower portion of the first opening; an extension having a second diameter and disposed to be spaced apart from the head in a direction of said first end of the mount bracket, wherein the second diameter is larger than the horizontal width of the upper portion of the first opening; and a neck disposed between the head and the extension, and having a diameter corresponding to the horizontal width of the lower portion of the first opening.
Claim 2: The display device of claim 1, wherein the first opening extends in a vertical direction, wherein the horizontal width of the lower portion of the first opening is smaller than the horizontal width of the upper portion of the first opening, and wherein the mount bracket is inserted in the upper portion of the first opening and fixed in the lower portion of the first opening.
Claim 3 (cancelled)
Claim 4 (cancelled)
Claim 5 (cancelled)
Claim 6: The display device of claim 1, wherein a distance between the head and the extension corresponds to a thickness of the moving plate.
Claim 8 (cancelled)
Claim 11: The display device of claim 10, further comprising: a driving cable located on the rear face of the display module; and a cable chain for guiding the a second end fixed in the storage portion.
Reasons for Allowance
Claims 1-2, 6-7, 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Truong et al. (US 9727096 B1) discloses a display device (AIO 401 in figs 4A-4B) comprising: a storage cabinet (compartment 402 in fig 4A) including a storage portion with an open front face defined therein; a moving plate with a display module (tray 305 with display panel 410 in figs 3, 4A) disposed in front of the storage portion in a slidably movable manner to selectively cover a front face of the storage portion based on a position of the moving plate.

The best prior art of record, taken alone or in combination thereof, fails to teach a display device including, along with other limitations, a fixing member penetrating the mount bracket to be fixed to the display module, wherein the display module includes at least one hole defined in the rear face thereof for accommodating one end of the fixing member therein as set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NIDHI THAKER/Primary Examiner, Art Unit 2835